Citation Nr: 9912416	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to October 5, 1993.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
subsequent to October 5, 1993.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
He had prisoner of war status from June 6, 1944 to May 29, 
1945.

By way of history, the Board of Veterans' Appeals (Board) 
notes that in a May 1948 rating action, the RO granted 
service connection and a 50 percent rating for anxiety 
reaction.  This rating was subsequently increased and 
decreased several times by the RO.  In March 1985, a 30 
percent rating was assigned for a generalized anxiety 
disorder with depression, effective from September 20, 1984.  
By March 1992 rating action, the RO continued the 30 percent 
rating for "PTSD", which the RO noted to be "formerly 
rated as generalized anxiety disorder with depression".  The 
RO noted that the veteran's service-connected generalized 
anxiety disorder with depression was considered to be "part 
and parcel" of the PTSD diagnosis on the December 1991 VA 
examination.  

This matter comes before the Board from a December 1992 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied a rating in excess of 30 percent for PTSD.  The 
veteran filed a timely notice of disagreement with this 
rating decision.  By January 1994 rating action, the RO 
granted a 50 percent rating for PTSD, effective from October 
5, 1993.  In a June 1997 memorandum, the veteran's 
representative correctly noted that the issues on appeal were 
entitlement to a rating in excess of 30 percent for PTSD, 
prior to October 5, 1993, and entitlement to a rating in 
excess of 50 percent for PTSD, subsequent to October 5, 1993.  
The Board has characterized the issues accordingly.  The 
veteran has continued his appeal as to both issues.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.103(a) (1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
Court's holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
concern in a claim for an increased rating, the Board 
requests evidentiary development to ensure that all pertinent 
up-to-date clinical evidence is obtained regarding the 
veteran's claims for an increased rating.  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

On VA psychiatric examination in November 1997, the examiner 
noted that it appeared the veteran had suffered a stroke, and 
noted that he spoke very slowly and would get confused 
somewhat easily.  The diagnosis was PTSD, chronic, severe, 
and his Global Assessment of Functioning (GAF) was 50.  It is 
unclear from the medical evidence of record as to whether the 
veteran in fact suffered a stroke, and if so, whether any of 
his symptoms are attributable to a non-service-connected 
stroke.  The Board also notes that this most recent VA mental 
status examination does not provide specific findings, 
responsive to the revised rating criteria for psychiatric 
disabilities.  In view of the foregoing, the Board finds that 
this examination is inadequate for rating purposes.  In that 
regard, the veteran must be afforded another VA examination 
to assess the severity of his PTSD.

The Board notes that in a June 1997 deferred rating action, 
the RO characterized the issues as entitlement to a rating 
for PTSD greater than 30 percent prior to October 5, 1993, 
and entitlement to a rating greater than 50 percent 
subsequent to October 5, 1993.  The RO deferred action on the 
veteran's claim for a rating in excess of 30 percent, prior 
to October 5, 1993, in order to further develop the record by 
obtaining treatment records from the Syracuse VA medical 
center, dated from January 20, 1993 to date.  The RO received 
these VA treatment records in May 1998, but only considered 
the records with respect to the claim for entitlement to a 
rating in excess of 50 percent subsequent to October 5, 1993, 
and only considered these records with regard to the revised 
rating criteria for mental disorders.  Such records should be 
considered with regard to the claim for entitlement to a 
rating in excess of 30 percent, prior to October 5, 1993.  
Moreover, the Board notes that regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, and the Court has held that where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Hence, the veteran is entitled to have all of 
the evidence considered under both sets of rating criteria.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, VA or private, 
from whom he has received treatment for 
PTSD since the November 1997 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's PTSD.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current nature and extent 
of his PTSD.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relations to 
its history.  All indicated tests must be 
accomplished, to include psychological or 
neurological testing, if necessary.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should also review the rating 
criteria for mental disorders, to include 
the revised criteria for rating 
psychiatric disabilities effective on 
November 7, 1996.  The findings of the 
examiner must address the presence or 
absence of the specific criteria set 
forth in the rating schedule.  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
examiner include an explanation of what 
the score represents.  If the examiner 
determines that the veteran did in fact 
suffer a stroke, the examiner should 
determine which portion of the veteran's 
psychiatric disability is due to the 
service-connected PTSD and which portion 
is due to the non-service-connected 
stroke, and explain clearly which 
symptoms (and to what degree) are 
attributable to PTSD.  The examiner 
should also explain the rationale for 
disassociating any symptoms from the 
service connected PTSD.  

3.  After completion of the foregoing, 
the RO should review the veteran's claims 
on the basis of all the evidence of 
record.  The claims should be considered 
under both the old and the new rating 
criteria and rated in accordance with the 
guidance expressed by the Court in 
Karnas, supra.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case which includes the consideration of 
the old and new psychiatric rating 
criteria.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


